 



Exhibit 10.1
SUA INSURANCE COMPANY
PARTNER AGENT PROGRAM AGREEMENT
This Partner Agent Program Agreement (“Agreement”) is entered into as of the
22nd day of March, 2007 (the “Effective Date”) by and between SUA Insurance
Company and its subsidiaries and affiliates (collectively the “Company”) and
Flying Eagle Insurance Services, Inc. (the “Partner Agent”).
The parties hereto intend to develop and administer an insurance program
(“Program”) as described in Exhibit A attached hereto. This Agreement pertains
only to the Program, with Company and Partner Agent agreeing as follows:

I.  
DEFINITIONS

  A.  
“Commission” shall mean the commission as described in Exhibit A.
    B.  
“Company Confidential Information” shall mean Company rates, rating manuals,
forms, Company Guidelines, program analysis, underwriting records, management
reports, and any information as may have been or shall be provided by Company to
Partner Agent.
    C.  
“Company Guidelines” shall mean the terms of this Agreement, the Program
description, underwriting guidelines, system templates, service standards, form
and rate and other filings, and authority limits provided by Company to Partner
Agent.
    D.  
“Company System” shall mean Company’s centralized technology system.
    E.  
“Compensation” shall mean both Commission and Profit Sharing.
    F.  
“Partner Agent Advisory Committee” shall mean Company’s Partner Agent committee.
    G.  
“Partner Agent Stock” shall mean the Class B exchangeable common stock, as more
fully described in Article III, Paragraph O. of this Agreement and specifically
described in the Securities Purchase Agreement.
    H.  
“Premium Trust Fund” shall mean an account separate and segregated from Partner
Agent’s own funds or funds held by Partner Agent on behalf of any other company
or person as more fully described in Article VII, Paragraph C.
    I.  
“Profit Sharing” shall mean a share of profits in accordance with Exhibit B
attached hereto.
    J.  
“Securities Purchase Agreement” shall mean the Securities Purchase Agreement by
and between Company and Partner Agent, which is incorporated by reference as an
integral part of this Agreement.
    K.  
“Statement” shall mean a monthly itemized statement to Partner Agent from
Company of money due Company as more fully described in Article VII,
Paragraph B.
    L.  
“Term” shall be from the Effective Date until the termination of this Agreement.
    M.  
“Third Party Confidential Information” shall mean any and all information either
Company or Partner Agent may receive with regard to applicants, policyholders,
beneficiaries of policies, and claimants.
    N.  
“Vendor Selection and Claims Procedures” shall mean the selection of vendors and
claims handling procedures as more fully described in Article V, Paragraph D.

 

 



--------------------------------------------------------------------------------



 



II.  
AUTHORITY

  A.  
Partner Agent’s authority is subject to the Company Guidelines. Company appoints
Partner Agent as its exclusive Partner Agent for five (5) years for the Program
from the Effective Date within the territory specified in the Company Guidelines
solely for the following purposes:

  1.  
To solicit, receive, and bind proposals for commercial lines insurance in
accordance with the Company Guidelines.
    2.  
To pre-screen applications and estimate rates and/or premiums in accordance with
the Company Guidelines.
    3.  
To endorse in-force policies in accordance with the Company Guidelines.
    4.  
To collect, receive, account for, and pay to Company, premiums on policies
written by Company, and to refund to the policyholder or insured, as appropriate
(or to Company if requested by Company), return premiums as provided in the
applicable policy.
    5.  
To issue, countersign (where necessary), and deliver policies executed by
authorized officers of Company.
    6.  
To effect conditional renewals, cancellation and non-renewal of policies in
accordance with the Company Guidelines and applicable law.

  B.  
Partner Agent may delegate its authority in writing to designated employees.
    C.  
Partner Agent’s authority is subject to compliance with (and Partner Agent shall
not alter, modify, or change and shall not waive any provision in) the
applicable forms, rules, or rates of Company, according to their exact terms and
to all applicable laws and regulations.
    D.  
Company shall have the right to reject any application or business submitted by
Partner Agent or to modify, cancel, or refuse to renew any policies written by
Company hereunder by giving Partner Agent written notice of effective date of
changes that would affect such business.
    E.  
Partner Agent shall, within twenty (20) calendar days of the inception of
coverage, provide to Company all data and statistical information relating to
the underwriting of accounts. Partner Agent is authorized to issue binders,
certificates or other evidence of insurance.
    F.  
The Company Guidelines may be amended or new Company Guidelines may be adopted
at Company’s discretion without the need to amend this Agreement. Such
amendments or new Company Guidelines will be provided to Partner Agent in
writing and must be implemented by Partner Agent in accordance with Company’s
instructions. Company will give Partner Agent reasonable notice in which to
enact such changes.
    G.  
Company retains the right to modify, cancel, conditionally renew or non-renew
any and all policies solely in Company’s discretion.
    H.  
Partner Agent has no authority to solicit, negotiate or place any reinsurance on
behalf of Company.

III.  
OBLIGATIONS OF PARTNER AGENT

  A.  
Partner Agent represents and warrants that (i) Partner Agent has any and all
ownership or other rights in the business contemplated herein necessary to place
such business with Company under this Agreement; (ii) Partner Agent placing
business under this Agreement is not in violation of any duty or obligation owed
to any other entity or person; and (iii) Partner Agent is, and will continue to
be, authorized and licensed to perform all acts set out in this Agreement while
providing services under this Agreement.
    B.  
The Program, as more specifically described in the Company Guidelines and in
Exhibit A, will be mutually exclusive, unless otherwise stated in this
Agreement. Partner Agent will be allowed to complete existing obligations under
insurance policies with other insurance carriers for the Program. Unless
otherwise specifically stated in this Agreement, Company will not accept
business encompassed within the Program from any entity other than Partner Agent
during the Term of this Agreement. Partner Agent shall exclusively represent
Company and shall not represent any other insurance company or similar entity in
relation to the Program. In the event that a conflict exists as to whether
Partner Agent is authorized to

 

 



--------------------------------------------------------------------------------



 



     
represent an existing or prospective policyholder, Company may honor the
policyholder’s written producer of record designation signed by the
policyholder. Notwithstanding the foregoing, Company shall be under no
obligation to honor a written producer of record designation from a policyholder
before accepting business from a designated Partner Agent, and Company’s
determination of which agent of Company represents Company with regard to a
particular policyholder shall be final and binding.

  C.  
Partner Agent shall be responsible for compliance with all applicable state and
federal laws, regulations, rules, and requirements relating to the performance
of Partner Agent’s obligations and the general standards, rules, and regulations
of the insurance industry and all Company Guidelines as provided by Company in
writing.
    D.  
Partner Agent shall keep true, separate, accurate, and complete records of all
transactions related to the policies and all correspondence related thereto.
    E.  
All records and documents applicable to the business relationship between
Company and Partner Agent shall be maintained by Partner Agent in a form and
manner that is (i) requested by Company, and (ii) secure and in accordance with
Company’s record retention guidelines and insurance regulatory practices. Such
records and documents shall continue to be maintained in a secure manner during
the Term and for a period of no less than five (5) years (or such longer period
as Company may request or is needed in order to preserve such records and
documents under state statutes of limitations) after termination of this
Agreement. At the end of such five (5) year period or at any time Company
requests, Partner Agent shall provide Company with originals or copies of such
records and documents. No records or documents shall be destroyed at any time
prior to five (5) years or according to state regulation without Company’s prior
written consent.
    F.  
All records and documents of Partner Agent may be audited, examined, and/or
copied by representatives of Company at any time during normal business hours
and shall be made available for examination to reinsurers, or to any state
insurance department or regulatory authority which so requires. Additionally,
Partner Agent shall permit authorized employees and representatives of Company
to review the operations of Partner Agent, both at its place of business and at
other locations during normal business hours upon ten (10) days written notice
by Company.
    G.  
Partner Agent shall notify Company immediately of notice or receipt of any
complaint filed with any state insurance department or other regulatory
authority relating to the policies, whether against Company or Partner Agent.
The parties will work together to promptly and adequately respond to any such
complaint. If requested by Company, Partner Agent shall prepare a response to
any such complaint or, at Company’s discretion, provide a complete written
account to Company such that Company can respond; however, no response shall be
sent by Partner Agent prior to consulting with Company regarding such response.
Company retains the final authority on all responses relating to complaints
against Company. Company may establish formal complaint handling procedures for
Partner Agent to follow which are consistent with the requirements set forth
herein.
    H.  
Partner Agent shall not contact any state insurance department or other
regulatory authority, directly or indirectly, with regard to Company’s business
without the prior written consent of Company. Partner Agent shall notify Company
immediately in the event that Partner Agent receives any contact from any such
department or authority with regard to Company’s business.
    I.  
Partner Agent shall utilize automated business processing through the Company
System. Partner Agent shall be responsible for any integration required for the
Company System to operate with other third party systems of Partner Agent.
    J.  
If Company provides access to Company information or networks through computer
access, Partner Agent shall be responsible for maintaining the security and
integrity of such information and of the Company System. Partner Agent shall not
introduce into the Company System any virus or other harmful agent. Partner
Agent shall be responsible for assuring the quality of policy, premium,
accounting and statistical data submitted to Company consistent with Company
standards. Partner Agent agrees to adhere to the terms and conditions governing
Partner Agent’s use of any existing Company website or any website Company may
own, make available, operate, acquire, use from time to time, create or sponsor
in the future, and related services available under any such website. These
terms and conditions regarding use of any website or the content of any website
may change without notice to Partner Agent. Partner Agent’s use of

 

 



--------------------------------------------------------------------------------



 



     
these websites constitutes agreement to the terms and conditions that exist at
each point in time Partner Agent uses any such website. Partner Agent may not
use the name, logo, or service mark of Company in any advertising, promotional
material, internet site, or in any material disseminated by Partner Agent
without the prior written consent of Company. Partner Agent shall maintain
copies and provide an original to Company of any advertisement or other
materials approved by Company along with full details concerning where, when,
and how it was used. Use of any authorized item shall be limited to the scope of
the current request and approval, unless specifically authorized for broader use
by Company. Partner Agent must obtain re-authorization of all items at least
annually.

  K.  
All expenses associated with Partner Agent’s performance hereunder shall be the
responsibility of Partner Agent, including but not limited to general office
expenses, automation expenses, systems integration expenses, marketing expenses,
broker, producer, or countersigning commissions, fees, and taxes.
    L.  
Partner Agent agrees that the Company Confidential Information, which is
confidential and proprietary to Company, shall be considered trade secrets of
Company, and shall not be disclosed to any third parties. Partner Agent agrees
to maintain the confidentiality of the Company Confidential Information. Partner
Agent shall ensure that Partner Agent’s employees, agents, and representatives
are aware of and sensitive to the proprietary nature of the Company Confidential
Information, of the importance of confidentiality, and of the need to comply
with the confidentiality requirements in this Agreement. All Company
Confidential Information shall be returned by Partner Agent to Company
immediately upon request.
    M.  
Partner Agent agrees that Partner Agent and its employees, agents, and
representatives are (i) aware of the sensitive and proprietary nature of Third
Party Confidential Information; and (ii) aware of and will comply with: (a) any
and all applicable laws, regulations, rules, and requirements relating to Third
Party Confidential Information; (b) the general standards, rules, and
regulations of the insurance industry relating to Third Party Confidential
Information; and (c) all written instructions provided to Partner Agent from
time to time by Company relating to Third Party Confidential Information.
Partner Agent shall comply with Company’s privacy policies and shall hold all
Third Party Confidential Information in trust and confidence in compliance with
Company’s privacy policy, and shall use Third Party Confidential Information
only for the purpose contemplated in this Agreement. Partner Agent agrees that
it shall immediately refer any question concerning any aspect of Company’s
privacy policy to Company for resolution.
    N.  
If requested by Company, Partner Agent agrees to become a member of the Partner
Agent Advisory Committee. Partner Agent or appropriate designee shall attend all
meetings of the Partner Agent Advisory Committee, provide input at such
meetings, and cooperate fully with the Partner Agent Advisory Committee in all
aspects.
    O.  
Partner Agent agrees to purchase a certain amount of Partner Agent Stock as more
specifically described in the Securities Purchase Agreement dated as of the date
hereof by and between Company and Partner Agent which is hereby incorporated by
reference as an integral part of this Agreement.
    P.  
Partner Agent agrees that it and its employees, agents and representatives will
not pledge any premiums due to Company as collateral or enter into similar
arrangements such that the Company would no longer have a continuing first
priority security interest in the premiums.

IV.  
OBLIGATIONS OF COMPANY

  A.  
Company shall act in accordance with the terms of this Agreement and will pay
Partner Agent Compensation in accordance with Exhibit A and Exhibit B to this
Agreement. Partner Agent shall be responsible for paying any compensation due to
its sub-producers.
    B.  
Company shall provide for the payment of all excise taxes, premium taxes, except
surplus lines taxes, and assessments.
    C.  
Company shall appoint Partner Agent as required by various state laws and
regulations.
    D.  
Company will develop and maintain the Company System.

 

 



--------------------------------------------------------------------------------



 



V.  
CLAIMS AND COVERAGE

  A.  
Partner Agent shall immediately notify and cooperate with Company if Partner
Agent receives notice of any claim or potential claim which could involve
Company or the business written hereunder.
    B.  
Partner Agent has no authority to adjust or settle any claims arising out of or
in connection with policies, shall not make any statements regarding the
application of coverage to specific situations, whether actual or hypothetical,
and shall not commit Company to any liability in connection with any actual or
potential claim or loss.
    C.  
Partner Agent shall immediately report all claims, or potential claims, suits,
or losses relating to the policies to Company or to an assigned adjuster or
claim representative who has been designated by Company. Partner Agent shall
cooperate fully with Company or the assigned adjuster or claim representative in
the investigation, adjustment, settlement, and payment of claims and coverage
matters. All records, files, correspondence, or other materials pertaining to
claims shall be the sole property of Company.
    D.  
Company will consult with Partner Agent on the Vendor Selection and Claims
Procedures. Company retains sole discretion for Vendor Selection and Claims
Procedures.

VI.  
COMPENSATION OF PARTNER AGENT

  A.  
Company shall pay Partner Agent the Commission and Profit Sharing as
respectively described in Exhibit A and Exhibit B.
    B.  
With one hundred eighty (180) days advance written notice, for reasons related
to regulatory constraints or industry issues including, but not limited, to
Program coverage resulting in an insurance industry or market downturn, Company
reserves the right to adjust Partner Agent’s Commission as described in
Exhibit A.
    C.  
Effective at any time after a minimum of one hundred eighty (180) days advance
written notice to Partner Agent, Company may adjust the current payout period of
Profit Sharing as described in Exhibit B.
    D.  
It is understood and agreed that Compensation paid hereunder shall be full
compensation for all services rendered by Partner Agent pursuant to this
Agreement.
    E.  
Partner Agent shall refund Commission, or other fees or amounts retained by
Partner Agent, to the policyholder or insured, as appropriate, or to Company if
requested by Company, from Partner Agent’s own funds on a pro-rata basis on
return premiums at the same rate as paid to Partner Agent.
    F.  
The Commission applicable to multiple year policies (if Company has bound such
policies through Partner Agent) shall be the Commission that is in effect for
such policy during the year in which the policy is initially written, and such
Commission shall apply throughout the term of any such policy.
    G.  
Partner Agent shall have no authority to, and shall not collect any fee(s) on,
the policies unless specifically authorized by Company and permitted by law.
    H.  
Partner Agent shall calculate Commission based on premiums collected by Partner
Agent for policies reported to Company.

VII.  
PREMIUMS AND ACCOUNTING

  A.  
Partner Agent shall be responsible for collecting premiums, whether advance,
deposit, developed, installment, audit, renewal, additional, or otherwise, on
all policies other than direct-bill policies. Despite the foregoing, however,
Company reserves the right, in its sole discretion, to communicate with, to
directly collect premium from, and/or to cancel or non-renew policies of, its
insureds. Except as otherwise provided in this Agreement, Partner Agent shall be
liable for and pay all earned premium to Company, even if Partner Agent does not
collect such premium from the policyholder. Uncollected premiums shall be
remitted from Partner Agent’s own funds and not the Premium Trust Fund. Partner
Agent may deduct Commission from the Premium Trust Fund.

 

 



--------------------------------------------------------------------------------



 



  B.  
Within fifteen (15) days from the last day of each month, Company shall provide
Partner Agent with a Statement. Amounts due to Company pursuant to the Statement
shall be remitted to Company on or before the tenth day of the following month
the Statement was rendered. In the event of differences between Partner Agent’s
and Company’s records, Partner Agent shall provide all necessary information to
permit proper adjustment. Any dispute respecting such Statement shall be
resolved based on Company’s records.
    C.  
All premiums collected by Partner Agent are the property of Company, shall not
be commingled with any other funds, shall be held in trust on behalf of Company
in a fiduciary capacity, and shall be deposited and maintained in a Premium
Trust Fund account separate and segregated from Partner Agent’s own funds or
funds held by Partner Agent on behalf of any other company or person. The
Premium Trust Fund shall be placed in an interest bearing account in a bank and
account approved by Company in advance. Unless Partner Agent has breached this
Agreement, Partner Agent shall be authorized to retain the interest on the
Premium Trust Fund. Company may request at any time, and Partner Agent shall
provide, a reconciliation of the funds deposited in, and balance due to Company
from, the Premium Trust Fund.
    D.  
The omission of any item(s) by Company from the Statement does not affect
Partner Agent’s responsibility to properly account for policies and pay all
amounts due, nor does it prejudice the rights of Company to collect such
amounts.
    E.  
Partner Agent shall be liable for premiums on policies written through
submissions to Partner Agent by other brokers or producers, whether or not
collected by Partner Agent or such brokers or producers.
    F.  
No premium advances may be made by Partner Agent from the Premium Trust Fund,
and premium advanced on behalf of any insured by the Partner Agent shall not be
reversed. Partner Agent accepts full responsibility for such premiums.
    G.  
After making a diligent effort to collect such premiums and submitting
documentation of that diligent effort to Company which Company reasonably
determines to be sufficient, Partner Agent may request in writing that premiums
due as a result of audit of a particular insured be collected directly by
Company. Company agrees to assume responsibility for collecting such additional
premiums. Company will have no obligation to collect amounts hereunder unless
Partner Agent’s written request is made within forty-five (45) days of the
billing date shown on the audit statement. Partner Agent shall not be entitled
to Compensation on premiums Partner Agent requests Company to collect or Company
undertakes to collect, regardless of the amounts collected by Company.
    H.  
Should Partner Agent default in any payment of premiums on any policy, Company
shall have the right to require that all premiums on all policies are due and
payable immediately.
    I.  
Partner Agent agrees to be responsible for the payment of any applicable surplus
lines taxes and the filing of all affidavits as required by the applicable
entities, and shall provide Company with written evidence of such payment and
compliance on a quarterly basis.
    J.  
Partner Agent shall not be entitled to any Compensation on any premium which
Company determines (i) to collect (whether or not collected), (ii) in its sole
discretion to write-off, or (iii) is overdue and is collected by Company,
regardless of the amounts collected. Nothing contained herein shall alter
Partner Agent’s obligation to remit all premium to Company, whether or not
collected.

VIII.  
INSURANCE AND INDEMNITY

  A.  
Partner Agent shall maintain the following insurance amounts with an insurer
having a rating with A.M. Best of at least “A-”: (i) errors and omissions
insurance covering Partner Agent and its employees in the minimum amount of
$3,000,000 per claim, $5,000,000 aggregate, with a deductible not exceeding an
amount agreed by Company; (ii) fidelity insurance covering Partner Agent and its
employees in the minimum amount of $1,000,000; and (iii) general liability
insurance covering Partner Agent and its employees in the minimum amount of
$1,000,000. Partner Agent agrees to immediately notify Company when it receives
notice of lapse, increased deductibles, decreased coverage, non-renewal, or
termination of any such coverage. Partner Agent agrees to notify Company of any
claim brought under any errors and omissions or fidelity insurance which arises
out of or is connected with a policy or policies. At the inception of this
Agreement and on or before January 31 of each year thereafter, Partner Agent
shall furnish Company proof of this insurance.

 

 



--------------------------------------------------------------------------------



 



  B.  
Company agrees to fully indemnify, defend, and hold harmless Partner Agent from
any and all liability, claims, demands, suits, fines and penalties, expenses,
costs and attorney fees, made or assessed against or incurred by Partner Agent
or the officers, directors, or affiliates of Partner Agent, that may arise by
reason of any act, error, or omission of or any misrepresentation by Company or
its officers or employees.
    C.  
Partner Agent agrees to fully indemnify, defend, and hold harmless Company from
any and all liability, claims, demands, suits, fines and penalties, expenses,
costs and attorney fees, made or assessed against or incurred by Company or the
officers, directors, or affiliates of Company, that may arise by reason of any
act, error, or omission of or any misrepresentation by Partner Agent, its
officers or employees, or brokers or producers submitting business to Partner
Agent pursuant to this Agreement.
    D.  
The indemnifying party shall have the right to direct the investigation,
settlement, and defense of any such claim, complaint or action. If the
indemnifying party assumes the defense of any such action, such party shall not
be liable to the indemnified party for any expenses incurred by such indemnified
party in connection with such action.

IX.  
TERM AND TERMINATION

  A.  
At any time during the Term, Partner Agent may terminate this Agreement without
cause on one hundred eighty (180) days written notice of termination to Company.
Partner Agent’s authority to place new business with Company shall cease
immediately upon receipt of such notice of termination. Partner Agent’s
authority to renew business with Company shall cease as of the effective date of
termination.
    B.  
At any time during the Term, Company may terminate this Agreement on one hundred
eighty (180) days (or such longer period as mandated by regulation) written
notice of termination to Partner Agent if Partner Agent has not met the Company
Guidelines pertaining to profitability and/or production. Partner Agent’s
authority to submit new business with Company will cease on ninety (90) days
after receipt of such notice of termination. Partner Agent’s authority to submit
renewals with Company shall cease as of the effective date of termination. Any
disputes regarding Company Guidelines shall be determined by Company in its sole
discretion.
    C.  
Upon written notice, Company may immediately terminate this Agreement in whole
or in part for cause, which shall include, but not be limited to, the following:

  1.  
Partner Agent, or its parent or any affiliated corporation becomes insolvent,
institutes or acquiesces in the institution of any bankruptcy, financial
reorganization, or liquidation proceeding or any such proceeding is instituted
against Partner Agent or its parent corporation (Partner Agent shall immediately
notify Company of same); or
    2.  
Partner Agent, or the owner of a controlling interest in Partner Agent, sells,
exchanges, transfers, assigns, consolidates, pledges or causes to be sold,
exchanged, transferred, assigned, consolidated, or pledged: (i) all or
substantially all of the assets of Partner Agent, or any entity controlling
Partner Agent, to a third party, or (ii) a controlling interest in Partner
Agent, or any entity controlling Partner Agent, to a third party (Partner Agent
shall immediately notify Company of same); or
    3.  
Partner Agent fails to correct material deficiencies as noted in any agency
audit or program review within the time frame set out in the audit; or
    4.  
Partner Agent fails to render timely and proper reports or premium accounting as
required, or remit premiums when due; or
    5.  
Partner Agent fails to maintain premium funds in trust as required by this
Agreement; or
    6.  
Partner Agent engages in acts or omissions constituting abandonment, fraud,
insolvency, misappropriation of funds, material misrepresentation, or gross and
willful misconduct; or
    7.  
Partner Agent’s license or certificate of authority is cancelled, suspended, or
is declined renewal by any regulatory body within the territory where Partner
Agent transacts or services policies pursuant to this Agreement (Partner Agent
shall immediately notify Company of same); for fraud or if for more than thirty
(30) days for any other reason; or
    8.  
Partner Agent otherwise materially breaches this Agreement.

 

 



--------------------------------------------------------------------------------



 



  D.  
In the event this Agreement is terminated or any authority of Partner Agent is
suspended, limited, or terminated (whether by Company, Partner Agent, or
agreement of the parties), Partner Agent shall, subject to all terms,
conditions, and restrictions contained in this Agreement, service all business
until all such business has been completely cancelled, non-renewed, or otherwise
terminated and all claims hereunder have been closed. Company may, in its sole
discretion, immediately suspend or terminate Partner Agent’s continuing service
obligation as outlined in the Company Guidelines. Notwithstanding the foregoing,
Partner Agent shall not, without the prior written approval of Company, increase
or extend Company’s liability under, extend the term(s) or condition(s) of, or
cancel and re-write, any policies.
       
If Partner Agent fails to fulfill any service obligation under this Agreement or
comply with this Agreement, then Partner Agent shall reimburse Company any
expense incurred by Company as a result of non-compliance, or in servicing or
arranging for the servicing of business, or such amounts may be offset by
Company.
    E.  
Any notice of termination shall be in writing and sent by certified mail or
personally delivered. Such notice shall be deemed received three (3) days from
the date of mailing or, if personally delivered, the date delivered. Unless
changed by giving written notice to the other party, the addresses of the
respective parties are:
       
Partner Agent:

Flying Eagle Insurance Services, Inc.
1625 Highway 88, Suite 401
Minden, NV 89423
Facsimile:          1-775-783-8879
Attention:          David Lambin, President
Company:
SUA Insurance Company
222 South Riverside Plaza, Suite 1600
Chicago, IL 60606
Facsimile:          1-312-277-1800
Attention:          Scott Goodreau, General Counsel

X.  
GENERAL PROVISIONS

  A.  
If Partner Agent breaches this Agreement for any reason whatsoever, Company may,
in lieu of terminating the Agreement, suspend some or all of the authority of
Partner Agent under this Agreement. Additionally, Company may suspend the
authority of Partner Agent during the pendency of any dispute regarding
termination or suspension.
    B.  
During the Term and following termination of the Agreement, if Partner Agent has
made full payments of all amounts due Company and continues to do so in a timely
manner, then the expirations and renewals shall be the property of Partner
Agent; provided, however, that Company shall have the absolute right to write or
renew such business as may be required by law, and to take any and all actions
with regard to the business as may be required in order to service the business
or as may be required by law or pursuant to the policy’s terms.
       
If, during the Term and following termination of this Agreement, Partner Agent
has not made full payment to Company, the expirations and renewals shall not be
the property of Partner Agent, and Company shall be entitled to the expirations
and renewals, and the use and control of the expirations and renewals shall be
vested in Company for sale, use, or disposal as Company deems fit.
    C.  
Partner Agent will advise Company promptly if it, an employee of Partner Agent,
or any of Partner Agent’s brokers or producers have been or are in the future
convicted of a felony.
    D.  
This Agreement and the Securities Purchase Agreement constitute the entire
agreement between Company and Partner Agent and supersedes any and all other
agreements, either oral or written, between Company and Partner Agent with
respect to the business. No waiver by either party to enforce any provisions of
this Agreement will be effective unless made in writing and signed by an
authorized officer of Company and Partner Agent and shall be effective as to the
specifically stated waiver date. No amendment to this Agreement will be
effective unless made in writing and signed by the parties hereto, and
specifying the effective date of such amendment.

 

 



--------------------------------------------------------------------------------



 



  E.  
Company may combine or offset any balances or funds owed by Partner Agent to
Company against any balances or funds owed to Partner Agent by Company under
this Agreement or any other agreement between the parties. Partner Agent may not
offset any balance due from Company to Partner Agent under this Agreement or
under any other agreement with Company or any other party against the Premium
Trust Fund.
    F.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to its rules regarding conflict of laws.
Notwithstanding the foregoing, matters relating to agency termination and
Partner Agent’s right or Company’s obligations on termination shall be governed
solely by the applicable insurance laws, if any, of the state in which Partner
Agent is domiciled. The parties hereto consent to the jurisdiction of the courts
of the State of Illinois in any matters pertaining to this Agreement which are
not otherwise resolved in accordance with subsection G. below.
    G.  
Except as provided herein, all unresolved differences of opinion or disputes
between Company and Partner Agent arising out of or in connection with this
Agreement or any transaction hereunder shall first be attempted to be settled by
a good faith meeting of a member of senior management of each of Company and
Partner Agent and/or by mediation. If any unresolved differences of opinion or
disputes still exist after such meeting, then such matters shall be submitted to
arbitration in accordance with the rules relating to commercial arbitration of
the American Arbitration Association. Arbitration initiated by one party will
allow the other party to select the situs of the arbitration proceedings.
Notwithstanding the foregoing, Company shall be entitled to the issuance of an
injunction or other legal or equitable action to obtain premiums or monies due,
to prohibit Partner Agent’s use of funds, to prohibit Partner Agent’s writing
business in violation of this Agreement, or to require Partner Agent’s deposit
of such funds in accordance with this Agreement. If Company prevails in any such
action, the cost and expense thereof, including attorney fees, shall be borne by
Partner Agent.
    H.  
Partner Agent may not assign this Agreement, delegate its duties, or assign its
rights under this Agreement, unless otherwise agreed upon and authorized in
writing in advance by Company.
    I.  
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but which together shall constitute one and the same
instrument.
    J.  
The parties hereby agree that all provisions of this Agreement shall survive
termination, except that Article II and Article IV hereof shall not survive.
    K.  
Unless otherwise agreed to in writing by both parties, each party agrees that
during this Agreement and for a period of one (1) year after the termination or
expiration of this Agreement, it shall not directly or indirectly recruit,
solicit or hire any employee of the other party, or induce or attempt to induce
any employee of the other party to discontinue his or her employment
relationship with the other party.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Effective Date first above written.

              SUA Insurance Company
 
       
 
  By:   /s/ William S. Loder
 
  Name Printed:   William S. Loder
 
  Title:   Senior Vice President and Chief Underwriting Officer

              Flying Eagle Insurance Services, Inc.
 
       
 
  By:   /s/ David Lambin
 
  Name Printed:   David Lambin
 
  Title:   President

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMISSION SCHEDULE

A.  
Except as otherwise provided in this commission schedule, Partner Agent’s
Commission shall be as follows:

              Program Description   Line of Business   Maximum Rate of
Commission
Artisan and General Contractors
  General Liability     15 %
 
           
Roofers
  General Liability     15 %

B.  
The Commission provided in this commission schedule does not relate to the
following types of business:

  1.  
business which Company determines is specially rated, specially classified, or
specially reinsured;
    2.  
business written subject to a participating plan;
    3.  
business written subject to a retrospective plan, SIR, or large deductible; or
    4.  
business placed through assigned risks, fair plans, pools, or other risk-sharing
associations.

Commission for all such business shall be negotiated on an individual policy
basis and agreed to in writing by Company.

C.  
Commission different than provided herein may be agreed to in writing between
Partner Agent and Company, and such agreement shall supersede this commission
schedule.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PROFIT SHARING SCHEDULE
The Profit to be Shared will be calculated using the following table:
PART III — Table
Profit Sharing Year
Premium

                 
 
    1.     Eligible Earned Premium for Profit Sharing Year  
$                    
 
               
 
    2.     Premium Written Off   $                    
 
               
 
    3.     Ceded Facultative Reinsurance   $                    
 
               
 
    4.     Net Eligible Earned Premium   $                    
 
          (Line 1 minus Line 2 minus Line 3)    

Expenses

                 
 
    5.     Commissions incurred for Profit Sharing Year   $                    
 
               
 
    6.     Losses and ALAE Incurred for Profit Sharing Year  
$                    
 
               
 
    7.     TPA Claims Fee for Profit Sharing Year   $                    
 
               
 
    8.     Claims Charge for Profit Sharing Year (% times line 4)  
$                    
 
               
 
    9.     IBNR Charge for Profit Sharing Year   $                    
 
               
 
    10.     Taxes, Licenses and Fees for Profit Sharing Year  
$                    
 
               
 
    11.     Operating Charge (% times line 4)   $                    
 
               
 
    12.     Dividends Incurred for Profit Sharing Year   $                    
 
               
 
    13.     Expense Total (Sum of Lines 5, 6, 7, 8, 9, 10, 11 and 12)  
$                    

Profit Sharing Year Result

                     
 
    14.     Profit Sharing Year Result
(Line 4 minus line 13)   $                    
 
          (Can be negative)        
 
                   
 
    15.     Profit Sharing Factor     50 %
 
                   
 
    16.     Profit to be Shared (Line 14 times Line 15)   $                    
 
          (Can be negative)        
 
                   
 
    17.     Payout Factor                       %
 
                   
 
    18.     Result (Line 16 times Line 17)        
 
          (Can be Negative)   $                    

Based on this Table, the Partner Agent’s Combined Ratio is                     %
(line 13 divided by line 4 times 100). The maximum Profit Sharing due Partner
Agent will be limited to 7% of Net Eligible Earned Premium per Profit Sharing
Year.

 

 



--------------------------------------------------------------------------------



 



Defined Terms Used in this Exhibit A

A.  
“Ceded Facultative Reinsurance” shall include earned premium ceded (less ceding
commissions received) for facultative reinsurance.
  B.  
“Claims Charge” shall be a designated percentage determined by Company based on
unallocated loss adjustment expense for the current Profit Sharing Year times
Net Eligible Earned Premium.
  C.  
“Combined Ratio” shall mean the ratio of Expense Total to Net Eligible Earned
Premium.
  D.  
“Commissions” shall include the direct commissions and policy fees (if included
in Eligible Earned Premium) incurred by Company for the Profit Sharing Year,
relating to Eligible Business. Additionally, Company shall add to such total any
amounts or expenses of Partner Agent which Company agrees to reimburse, assume,
or share.
  E.  
“Dividends Incurred” shall include all dividends incurred (paid plus an estimate
of accrued but not paid) for the Profit Sharing Year by Company under Eligible
Business.
  F.  
“Eligible Earned Premium” shall mean direct premium earned for Profit Sharing
Year which relates to Eligible Business less premium ceded (less ceding
commission received) for reinsurance specifically related to Eligible Business
purchased by Company for the Profit Sharing Year.
  G.  
“Eligible Written Premium” shall mean direct premium written for Profit Sharing
Year which relates to Eligible Business.
  H.  
“Expense Total” shall mean the sum of the following: Commissions incurred for
Profit Sharing Year; Losses and ALAE Incurred for Profit Sharing Year; TPA
Claims Fee for Profit Sharing Year; Claims Charge for Profit Sharing Year; IBNR
Charge for Profit Sharing Year; Taxes, Licenses and Fees for Profit Sharing
Year; Operating Charge; and Dividends Incurred for Profit Sharing Year.
  I.  
“Final Profit Sharing Year” shall mean the Profit Sharing Year in which this
Agreement is terminated.
  J.  
“IBNR Charge” shall be determined solely by Company and shall include a
provision for the reserve for Losses and ALAE Incurred but not reported during
the Profit Sharing Year, which reserve shall include development on losses and
ALAE already reported to Company. The IBNR Charge calculation will take into
consideration the specific lines and classes of business written by the Partner
Agent.
  K.  
“Initial December Date” shall mean December 31 in the year following the
Effective Date.
  L.  
“Initial Profit Sharing Year” of this Agreement shall be from the Effective Date
to the Initial December Date.
  M.  
“Losses and ALAE Incurred” shall be direct losses and expenses incurred (paid
plus case reserves) by Company on claims reported for the Profit Sharing Year
relating to Eligible Business, excluding unallocated loss adjustment expense,
plus any extra contractual or bad faith payments relating to Eligible Business
less recoveries from Ceded Facultative Reinsurance specifically related to
eligible business.
  N.  
“Net Eligible Earned Premium” shall be equal to Eligible Earned Premium for
Profit Sharing Year less Premium Written Off less Ceded Facultative Reinsurance.
  O.  
“Operating Charge” shall be a designated percentage for the current Profit
Sharing Year times Net Eligible Earned Premium. Operating Charge shall be
determined solely at Company’s discretion and shall be based on the operating
expenses of Company not included in any of the line items described herein.
  P.  
“Payout Factor” shall be calculated according to the following chart:

 

 



--------------------------------------------------------------------------------



 



PROFIT SHARING AGREEMENT
PAYOUT FACTORS

              5 Years  
1st Valuation
    20 %
2nd Valuation
    40 %
3rd Valuation
    60 %
4th Valuation
    80 %
5th Valuation
    100 %

Q.  
“Premium Written Off” shall include any premium due Company which Company has
charged off as uncollectible for the Profit Sharing Year.
  R.  
“Profit to be Shared” shall mean the Profit Sharing Year Result multiplied by
the Profit Sharing Factor.
  S.  
“Profit Sharing Factor” shall be 50%. A minimum total Eligible Written Premium
of twenty million dollars ($20,000,000) and minimum Eligible Written Premium of
five million dollars ($5,000,000) for each program must be achieved during the
Profit Sharing Year to be paid out under the profit sharing calculation. The
profit sharing calculation will be completed regardless of whether Partner Agent
meets its minimum requirements.
  T.  
“Profit Sharing Year” shall mean January 1 to December 31, except for the
initial Profit Sharing Year.
  U.  
“Profit Sharing Year Result” shall mean the Net Eligible Earned Premium less the
Expense Total.
  V.  
“Taxes, Licenses and Fees” shall include any loss based or premium based
assessments and any expenses relating thereto, and premium taxes, boards,
bureaus, and any miscellaneous taxes including insurance department licenses and
fees, relating to Eligible Business allocated by Company to Eligible Earned
Premium including but not limited to residual market, fair plan or guaranty
association assessments.
  W.  
“TPA Claims Fee” shall be third party claims fees incurred by Company on behalf
of the Partner Agent for the current Profit Sharing Year.
  X.  
“Valuation Date” shall mean June 30 of each year. Except as otherwise set forth
below, Company shall continue providing calculations for each Profit Sharing
Year through the June 30 of each successive year following termination of this
Agreement, the Final Profit Sharing Year, or until the parties mutually agree in
writing to close the calculations for a particular Profit Sharing Year or Profit
Sharing Years.

Timing of Calculation of Profit Sharing Due

A.  
Company shall calculate Profit to be Shared for the Profit Sharing Year based on
Company’s records. Such calculation shall be provided to Partner Agent sixty
(60) days after each Valuation Date.
  B.  
Each Profit Sharing Year’s calculation will include a separate re-calculation of
each prior Profit Sharing Year. Re-calculations for each prior Profit Sharing
Year will be as of the current Valuation Date, and will be made utilizing the
formula set forth in the Table.
  C.  
Provided that all premium or other amounts due Company shall have been received
by Company, within sixty (60) days after completion of the calculation of Profit
to be Shared, Company shall pay the amount of Profit to be Shared for the Profit
Sharing Year.

Term and Termination
In the event this Agreement is terminated prior to the fifth anniversary of the
Effective Date by the Partner Agent, Company shall provide no further profit
sharing calculations. In the event that this Agreement is terminated prior to
the fifth anniversary of the Effective Date by Company in accordance with
Section IX, Company shall provide no further profit sharing calculations.

 

 



--------------------------------------------------------------------------------



 



General
No charge, offset, credit, or deduction for any Profit to be Shared which is or
may be due Partner Agent shall be made or claimed by Partner Agent in accounts
submitted to Company under this Agreement or any other agreement. Profit to be
Shared shall be payable only by Company’s check. Company may combine or offset
any amount owed to Partner Agent by Company hereunder against any amount owed to
Company by Partner Agent under any other agreement between the parties.

 

 